In an action to declare the rights of the parties to a separation agreement and *558supplemental separation agreement, plaintiff appeals from so much of a judgment of the Supreme Court, Westchester County, dated September 11, 1975, as, after a nonjury trial, made a declaration with respect to the meaning of the words "a showing of a substantial change in financial circumstances”. Judgment affirmed insofar as appealed from, without costs or disbursements. Modification of the existing support obligations is clearly conditioned upon a showing of a "substantial change in financial circumstances”. That phrase is commonly used and interpreted in the context of a wife’s preseparation standard of living (see, e.g., Hearst v Hearst, 3 AD2d 706, affd 3 NY2d 967; Paget v Paget, 36 AD2d 813). Furthermore, the phrase, as used in the supplemental separation agreement, is neutral and cannot be construed, as urged by appellant, to mean that she is entitled to an automatic increase in support simply by virtue of her husband’s increased income. Martuscello, Acting P. J., Latham, Margett, Rabin and Hawkins, JJ., concur.